DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims status
In the amendment filed on December 16, 2021, claims 1, 9, 10, 18 and 20 have been amended.  Therefore, claims 1-20 are currently pending for examination.

Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(b) in the previous office action are withdrawn due to amendments filed on 12/16/2021.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety in view of applicant’s amendment and arguments, such as 
“a microcontroller housed within the mounting base; a plurality of light emitting diodes operably interconnected to the microcontroller and a power source, the plurality of light emitting diodes coupled to a reflector in perpendicular series forming an array orthogonal to the mounting base; a dome lens coupled to the mounting base, the dome lens encapsulating the plurality of light emitting diodes and the reflector;” in combination with  “a radio frequency receiver housed within the mounting base; a radio frequency transmitter in remote operable communication with the radio frequency receiver, wherein a signal received by the radio frequency receiver generated from the radio frequency transmitter activates a relay switch electrically coupled to the microcontroller;” and “wherein the personal alert apparatus removably attached to an object to allow the personal alert system to be in plain view of a responder”.

Regarding claim 9, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety in view of applicant’s amendment and arguments, such as
“a microcontroller housed within the mounting base; a beacon operably interconnected to the microcontroller and a power source, the beacon comprising a plurality of light emitting diodes, the plurality of light emitting diodes coupled to a reflector in perpendicular series forming an array orthogonal to the mounting base;” in combination with “a radio frequency receiver housed within the mounting base; a radio frequency transmitter in remote operable communication with the radio frequency receiver, wherein a signal received by the radio frequency receiver generated from the radio frequency transmitter activates a relay switch electrically coupled to the microcontroller;” and “wherein the personal alert apparatus removably attached to an object to allow the personal alert system to be in plain view of a responder”.

Regarding claim 18, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety in view of applicant’s amendment and arguments, such as  “removably attaching the personal alert system to an object, wherein at least a beacon of the personal alert system disposed in plain view of a responder, the beacon comprises a plurality of light emitting diodes, the plurality of light emitting diodes coupled to a reflector in perpendicular series forming an array orthogonal to a mounting base;” in combination with “causing to generate a remote signal from a radio frequency transmitter in response to a user; receiving the remote signal transmitted from the radio frequency transmitter; activating a relay switch coupled to a microcontroller communicatively coupled to a non- transitory computer readable medium containing computer executable instructions executable to activate the beacon”.

Regarding claims 2-8, 10-17, 19 and 20, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the 

/Nay Tun/Primary Examiner, Art Unit 2687